Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The combination of both dependent claim 5 AND 3 would be allowable over the prior art of record including all of the limitations of the base claim and any intervening claims. 

Response to the applicant’s arguments
The 103 rejection is withdrawn.  A new reference to BELLAICHE was found and a new rejection is made herein. Applicant’s arguments are now moot in view of the new rejection of the claims.  
Claim 1 is amended to recite and Ogale is silent Bellaiche teaches “…a memory storing instructions and a processor programmed to execute the instructions so as to: (see FIG.9a and FIG. 9b where the path of the track of the vehicle 950 is determined using x, y, and z coordinates)
….
a first timing is a timing when the processor acquires the information, a first coordinate system is the vehicle coordinate system that is fixed to the vehicle at the first timing, (see FIG. 12 where the vehicle moves in the intersection to a left bent traveling track and a right bent track as 1225 and 1205 and 1220; see paragraph 277-289 where a spline is created for a path and a distance to the curbs is determined)
a second coordinate system is the vehicle coordinate system that is fixed to the vehicle at a second timing later than the first timing, and(see FIG. 13 where the vehicle model includes a spline 1310 and a second spline and a third spline and curves for a three dimensional polynomial and the landmarks are identified and a road  
    PNG
    media_image1.png
    470
    472
    media_image1.png
    Greyscale

the processor is further programmed to execute the instructions so as to: calculate, based on the acquired information acquired at the first timing, a first target path defined in the first coordinate system;” (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and the server; see paragraph 349-352; see paragraph 102, 176 where the device has a second coordinate system  
    PNG
    media_image2.png
    614
    776
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the teachings of Bellachie with the disclosure of Ogale as in FIG. 13 a coordinate frame connected to the vehicle is shown. The road profile or landmarks can be shown in the x, y, z or local Cartesian coordinate frame and a path of the vehicle can be illustrated by the splines.  See paragraph 290. However, a second coordinate system can be provided at the server.  Global coordinates or map 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

Claims 1 and 5-6 rejected under 35 U.S.C. sec. 103(a) as being unpatentable in view of United States Patent No.: US9201424B1 to Ogale and in view of United States Patent Application Pub. No.: US 2016/00018822A1 to Nevdahs that was filed in 2014 and in view of NPL, Kim, et al., Lane Confidence Assessment and Lane Change Decision for Lane-level Localization, 2014 14th International Conference on Control, Automation and Systems (ICCAS 2014) Oct. 22-25, 2014 in KINTEX, Gyeonggi-do, Korea (hereinafter “Kim”) and in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”). 



    PNG
    media_image3.png
    716
    1273
    media_image3.png
    Greyscale
 Ogale is silent but Kim teaches the underlined features of  “…a processor programmed to:
periodically acquire  information that is necessary for calculating a target path and includes position-orientation information, (see FIG. 7 where a vehicle position orientation is found and a lateral offset from the lane line and the orientation of the vehicle is shown; see page 2 col. 2 where the position orientation information is shown in a matrices form for each state)
lane information, (see FIG. 1-2 where the lane information is drawn and with confidence to determine the lane lines during wet or snow conditions)
and surrounding situation information: (see FIG. 2 where the lane information is incorrect due to the snow and one of the lane line conditions is incorrect due to the soil or the snow)
determine the target path based on the  acquired information:
and (see FIG. 4 and page 2 where the target path based on the acquired information is show as x with the wheels sliding in a lateral direction with a yaw rate in a state transition model using the angle theta) 
control at least one actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, wherein”
Claim 1 is amended to recite and Ogale is silent Bellaiche teaches “…a memory storing instructions and a processor programmed to execute the instructions so as to: (see FIG.9a and FIG. 9b where the path of the track of the vehicle 950 is determined using x, y, and z coordinates)
….
a first timing is a timing when the processor acquires the information, a first coordinate system is the vehicle coordinate system that is fixed to the vehicle at the first timing, (see FIG. 12 where the vehicle moves in the intersection to a left bent traveling track and a right bent track as 1225 and 1205 and 1220; see paragraph 277-289 where a spline is created for a path and a distance to the curbs is determined)
a second coordinate system is the vehicle coordinate system that is fixed to the vehicle at a second timing later than the first timing, and(see FIG. 13 where the vehicle model includes a spline 1310 and a second spline and a third spline and curves for a three dimensional polynomial and the landmarks are identified and a road geometry is determined; see paragraph 277-290) 
    PNG
    media_image1.png
    470
    472
    media_image1.png
    Greyscale

the processor is further programmed to execute the instructions so as to: calculate, based on the acquired information acquired at the first timing, a first target path defined in the first coordinate system;” (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and the server; see paragraph 349-352; see paragraph 102, 176 where the device has a second coordinate system affixed to the vehicle in a map data base connected to the vehicle at a different time in FIG. 13; see paragraph 19, 260, 273-4, 306 where the AV has a local predetermined coordinate frame being connected to the vehicle  
    PNG
    media_image2.png
    614
    776
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the teachings of Bellachie with the disclosure of Ogale as in FIG. 13 a coordinate frame connected to the vehicle is shown. The road profile or landmarks can be shown in the x, y, z or local Cartesian coordinate frame and a path of the vehicle can be illustrated by the splines.  See paragraph 290. However, a second coordinate system can be provided at the server.  Global coordinates or map coordinates can be used. See paragraph 306-307. This method may nevertheless use the global world coordinate system as a mediator that establishes the alignment between the map and the body reference frames. Namely, the landmarks may be used in order to compensate for the limitations of the 

….
Ogale is silent but Kim teaches the underlined features of the processor is further programmed to:
calculate, based on the  acquired information acquired at the first timing, a first target path defined in the first coordinate system; and
correct the first target path to a second target path defined in the second coordinate system by performing coordinate transformation from the first coordinate system to the second coordinate system; and

    PNG
    media_image4.png
    603
    653
    media_image4.png
    Greyscale
perform the vehicle travel control by setting the second target path as
the target path. (see FIG and page 4 where the vehicle lane line is shown as erroneous and the target lane line cannot be determined and instead the vehicle indicates that the lane line is erroneous and is worn or occluded and the vehicle can disregard the incorrect lane line and use the different target path which is correct; see abstract where the lane movement and change in the orientation of the vehicle along the coordinate system is determined to be a 1. Lane change. 2 staying in the lane, or 3. Lane following or 4. That the vehicle is not correctly perceiving the lane markings as there is soil, snow, or rain and there is an excessive lateral offset and a poor confidence level )

It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Ogale and the teachings of KIM since KIM teaches that an autonomous vehicle may determine an orientation of the vehicle as in x and theta in FIG. 2 and then a yawing as shown by direction y.  Then a vision system can capture a lane line.  Then a processor can determine a confidence level and an offset value to determine if the vehicle is 1. Following another vehicle in a lane, 2. Changing the lane, 3. Staying in the same lane, or 4. That the vehicle is experiencing poor road conditions.  These can indicate that the vehicle is in soil, snow or rain and the lane markings may be occluded and there is a poor confidence level for the lane offset. This may be with only one sensor or all three sensors.  As shown in FIG. 7, at 289 seconds in the lower axis one vision sensor indicates the lane correctly while the second increases substantially in positon. As shown there is a spike. This indicates a very poor confidence level and the offset value can be disregarded.   This provides a more accurate positioning of the vehicle relative to the lane.   This can be highly accurate and have a low cost and provide improved lane orientation and lane changes and lane following in a low cost manner using a first vision sensor, a second vision sensor and a lane sensor.  For 

Ogale discloses “1.    An autonomous driving system mounted on a vehicle, comprising:
a processor programmed to:  periodically acquiring necessary information that is necessary for calculating a target path;  (under 35 USC sec. 112, 6, this is identified at paragraph 27-29 of the applicant’s specification as originally filed as a necessary autonomous driving system amount for determining a target path including vehicle state sensor information and map information and surrounding information)(see FIG. 1, where the device includes a LIDAR 132, RADAR 130, CAMERA 134 for following a target path on an autonomous operation; see col. 2, lines 65 to col. 3, line 25)
determining the target path based on the necessary information; and(under 35 USC sec. 112, 6, this is identified at paragraph 27-30 of the applicant’s specification as originally filed as a target path of the autonomous vehicle TP from the first coordinate system to the second coordinate system)(see col. 9, line 55 to col 10, line 50)
control an actuator to perform vehicle travel control that controls travel of the vehicle so as to follow the target path, wherein (under 35 USC sec. 112, 6, this is identified at paragraph 29-30 of the applicant’s specification as originally filed as an autonomous driving system that follows the target path and the second target path)(see col. 18, lines 1-60)”.

    PNG
    media_image5.png
    623
    846
    media_image5.png
    Greyscale
Ogale is silent but Nevdahs teaches “…a vehicle coordinate system is a relative coordinate system fixed to the vehicle, (under 35 USC sec. 112, 6, this is identified at FIG. 2 of the applicant’s specification as originally as a coordinate system connected to the vehicle 1) (see paragraph 68 where the reference point 301 includes a first coordinate system at a home position that is earlier in time)
a first timing is a timing when the processor acquires the necessary information, (under 35 USC sec. 112, 6, this is identified at paragraph 62 of the applicant’s specification as originally as a coordinate system (x1, y1) connected to the vehicle 1 at a first time t1) ) (see paragraph 68 where the reference point 301 includes a first coordinate system at a home position that is earlier in time)
a first coordinate system is the vehicle coordinate system at the first timing, (under 35 USC sec. 112, 6, this is identified at paragraph 62 of the applicant’s specification as originally as a coordinate system (x1, y1) connected to the vehicle 1 at a first time t1) ) (see paragraph 68 where the reference point 301 includes a first coordinate system at a home position that is earlier in time)
a second coordinate system is the vehicle coordinate system at a second timing later than the first timing, (under 35 USC sec. 112, 6, this is identified at paragraph 62 of the applicant’s specification as originally as a second coordinate system (x2, y2) connected to the vehicle 1 at a second time t2) ) (see paragraph 68-69 where the reference point 301 includes a first coordinate system at a home position that is earlier in time to the second different coordinate system at point 310 within a different coordinate system and by a conversion operation)
processor is further programmed to:
 calculate, based on the necessary information acquired at the first timing, (see paragraph 66-69 where the reference point 301 includes a first coordinate system at a home position that is earlier in time to the second different coordinate system at point 310 within a different coordinate system and by a conversion operation and in a first target following mode the autonomous vehicle follows a target and has a particular offset from the target)(see paragraph 66-69 and claims 1-7 and the abstract) 
a first target path defined in the first coordinate system; and (under 35 USC sec. 112, 6, this is identified at FIG. 2 of the applicant’s specification as originally as a target path in the first coordinate system (x1, y1) connected to the vehicle 1 at a first time t1) (see paragraph 66-69 where the reference point 301 includes a first coordinate system at a home position that is earlier in time to the second different coordinate system at point 310 within a different coordinate system and by a conversion operation and in a first target following mode the autonomous vehicle follows a target and has a particular offset from the target)(see paragraph 66-69 and claims 1-7 and the abstract)

    PNG
    media_image6.png
    476
    657
    media_image6.png
    Greyscale
 correct the first target path to a second target path defined in the second coordinate system by performing coordinate transformation from the first coordinate system to the second coordinate system, and (under 35 USC sec. 112, 6, this is identified at paragraph 66 and FIG. 5 of the applicant’s specification as originally as a target path that is corrected to a second target path using a coordinate transformation from the first coordinate system (x1, y1) to the second coordinate system with both being connected to the vehicle 1 at a first time t1 and second time t2) (see paragraph 66-69 
The processor uses the second target path as the target path to perform the vehicle travel control. (under 35 USC sec. 112, 6, this is identified at paragraph 66-67 and FIG. 5 of the applicant’s specification as originally as a target path that is corrected to a second target path using a coordinate transformation from the first coordinate system (x1, y1) to the second coordinate system with both being connected to the vehicle 1 at a first time t1 and second time t2 and the target path converted to the second target path tp2FIG. 6 shows in a summarized manner the path-following control by the autonomous driving system according to the present embodiment. At the first timing T1 (i.e. the first position P1), the autonomous driving system acquires the necessary information. After that, at the second timing T2 (i.e. the second position P2), the autonomous driving system completes calculation of the target path TP based on the necessary information at the first position P1, that is, the first target path TP1. Furthermore, the autonomous driving system performs the target path correction processing to correct the calculated first target path TP1 to the second target path TP2. Then, the autonomous driving system uses the second target path TP2 as the target path TP to perform the vehicle travel control such that the vehicle 1 follows the second target path TP2) (see paragraph 66-69 where the reference point 301 includes a first coordinate system at a home position that is earlier in time to the second different coordinate system at point 310 within a different coordinate system and by a conversion operation and in a first target following mode the autonomous vehicle follows a target and has a particular offset from the target)(see paragraph 66-69 and claims 1-7 and the abstract);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Ogale and the teachings of Nevdahs since Nevdahs teaches that a drone may utilize a first coordinate system at a home reference point 310.  Then the drone can operate with a second different coordinate system at point 320 and 330 to express the drone position and the target position that is desired as a second transformed coordinate system.  Then the second coordinate 
Further, this is an apparatus claim and an intended use has little patentable weight absent unexpected results.  See MPEP sec. 2114.  "[A]pparatus claims cover what a device is, not what a device does." See Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer 
Further transforming path data from one to a second coordinate system is well known in the art via a translational transformation. See for example, U.S. Patent Application Pub. No.: US 2009/0084173 at paragraph 30-45. 
Claim 2 is rejected under 35 U.S.C. sec. 103(a) as being unpatentable in view of United States Patent No.: US9201424B1 to Ogale and in view of United States Patent Application Pub. No.: US 2016/00018822A1 to Nevdahs that was filed in 2014 and in view of U.S. Patent No.: 6,123,671 to Miller and in view of Kim and in view of Bellicare.    

 “2.    The autonomous driving system according to claim 1, wherein a delay time from the first timing to the second timing is predetermined”.(see col. 5, line 65 to col. 6, lines 55)
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Ogale and the teachings of Miller since Miller teaches that a delay can be introduced to  the two different coordinate systems to provided increases accuracy of the sensor device.       See col. 5 line 65 to col. 6, line 55 of Miller.  

Claims 3 and 4 are rejected under 35 U.S.C. sec. 103(a) as being unpatentable in view of United States Patent No.: US9201424B1 to Ogale and in view of United States Patent Application Pub. No.: US 2016/00018822A1 to Nevdahs that was filed in 2014 and in view of U.S. Patent No.: 6,123,671 to Miller and in further in view of Japanese Patent Application No.: JPH08160852A to Nakayama and in view of Kim and in view of Bellicare.  
 “3.    The autonomous driving system according to claim 1, wherein a delay time from the first timing to the second timing corresponds to a time required for the processor to calculate the first target path”. (see paragraph 7-20 and 25);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Ogale and the teachings of Nakayama since Nakayama teaches that a drone may provide a coordinate transformation from between two different views and with a delay that is minimized as much as possible between the two views.       This can be highly accurate transformation and an improved mapping with a minimum delay.  See paragraphs 25-37 and claims 1-5 of Nakahama. 

Ogale is silent but Nakayama teaches “4.    The autonomous driving system according to claim 3, wherein
The processor determines and updates the target path every time the processor acquires the necessary information, the processor determines a new target path such that a certain section from beginning of the new target path overlaps a previous target path, and
the certain section includes at least a section corresponding to a period from the first timing to the second timing.  (See paragraph 18-32);
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Ogale and the teachings of Nakayama since Nakayama teaches that a drone may provide a coordinate transformation from between two different views and with a delay that is minimized as much as possible between the two views.       This can be highly accurate transformation and an improved mapping with a minimum delay.  See paragraphs 25-37 and claims 1-5 of Nakahama. 
Ogale is silent but Kim teaches “… 5.    (New) The autonomous driving system according to claim 1, wherein the vehicle coordinate system is fixed with respect to the vehicle and centered on the vehicle with an origin of the vehicle coordinate system coinciding with the vehicle, and the vehicle coordinate system is relative and non-fixed with respect to an environment surrounding the vehicle”. (see FIG. 2 where the first coordinate system is shown as being fixed and relative to 
 It would have been obvious for one of ordinary skill in the art at the time of the effective filing date of the invention to combine the disclosure of Ogale and the teachings of KIM since KIM teaches that an autonomous vehicle may determine an orientation of the vehicle as in x and theta in FIG. 2 and then a yawing as shown by direction y.  Then a vision system can capture a lane line.  Then a processor can determine a confidence level and an offset value to determine if the vehicle is 1. Following another vehicle in a lane, 2. Changing the lane, 3. Staying in the same lane, or 4. That the vehicle is experiencing poor road conditions.  These can indicate that the vehicle is in soil, snow or rain and the lane markings may be occluded and there is a poor confidence level for the lane offset. This may be with only one sensor or all three sensors.  As shown in FIG. 7, at 289 seconds in the lower axis one vision sensor indicates the lane correctly while the second increases substantially in positon. As shown there is a spike. This indicates a very poor confidence level and the offset value can be disregarded.   This 

OGALE is silent but Bellaiche teaches “…6.    (New) The autonomous driving system according to claim 1, further comprising a GPS receiver (see paragraph 85), a map database (see paragraph 86), a sensor configured to detect an image of an area surrounding the vehicle (see FIG. 1-4), and a vehicle state sensor configured to detect a travel state of the vehicle (see paragraph 322), wherein the information that is necessary for calculating the target path is obtained from at least one from among the GPS receiver, the map database, the sensor configured to detect an image of an area surrounding the vehicle (see FIG. 16 where the cameras can detect a stop sign 1603 and a road edge for determining a speed and a path of the vehicle ) , and the vehicle state sensor (see 2200 in FIG. 22). (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from  
    PNG
    media_image1.png
    470
    472
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    614
    776
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the invention was made to combine the teachings of Bellachie with the disclosure of Ogale as in FIG. 13 a coordinate frame connected to the vehicle is shown. The road profile or landmarks can be shown in the x, y, z or local Cartesian coordinate frame and a path of the vehicle can be illustrated by the splines.  See paragraph 290. However, a second coordinate system can be provided at the server.  Global coordinates or map coordinates can be used. See paragraph 306-307. This method may nevertheless use the global world coordinate system as a mediator that establishes the alignment between the map and the body reference frames. Namely, the landmarks may be used in order to compensate for the limitations of the GPS device onboard the vehicles. The landmarks, together with an HD map, may enable to compute the 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEAN PAUL CASS/Primary Examiner, Art Unit 3669